Citation Nr: 1817123	
Decision Date: 03/20/18    Archive Date: 03/30/18

DOCKET NO.  10-08 515A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Louisville, Kentucky


THE ISSUE
Entitlement to an initial rating in excess of 30 percent for depressive disorder (NOS).



REPRESENTATION

Appellant represented by:	Jan Dils, Attorney at Law



ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel




INTRODUCTION

The Veteran served on active duty from October 1987 to October 2007.  

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from a June 2008 rating decision, by the Winston-Salem, North Carolina, Regional Office (RO), which granted service connection for depressive disorder (NOS) and assigned a 30 percent disability rating, effective November 1, 2007.  The Veteran perfected a timely appeal of the rating assigned.  

In September 2014, the Board remanded the case to the RO in order to afford the Veteran a hearing.  

In his substantive appeal (VA Form 9), received in March 2010, the Veteran requested a personal hearing at the local RO before a Veterans Law Judge (Travel Board hearing).  However, in a statement dated in August 2016, the Veteran withdrew his request for a hearing.  38 U.S.C. § 20.704 (e) (2017).  

In November 2016, the case was remanded to the RO for further evidentiary development of the claim for an initial rating in excess of 30 percent for depressive disorder.  Following the requested development, a supplemental statement of the case (SSOC) was issued in January 2018, readjudicating the claim.  

In June 2010, the Veteran filed an application for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  The claim was denied in a July 2010 rating decision.  While the Veteran submitted a notice of disagreement, he withdrew the appeal in August 2014.  Generally, when a Veteran challenges the disability rating assigned for a service-connected disability, and the record raises assertions that he is unemployable because of that service-connected disability, the determination as to whether he is entitled to a TDIU is part and parcel of the determination of the increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  However, in this case, the Veteran withdrew his appeal regarding the issue of TDIU and, thus, it is not in appellate status and will not be addressed.  

FINDING OF FACT

For the entire appeal period, the Veteran's depressive disorder has been manifested by symptoms productive of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks; symptoms productive of occupational and social impairment with reduced reliability and productivity have not been shown.  

CONCLUSION OF LAW

The criteria for an initial rating in excess of 30 percent for depressive disorder have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.130, Diagnostic Code 9434 (2017).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual background & Analysis-Higher Evaluation for depressive disorder.

The Veteran maintains that his depressive disorder is more disabling than the 30 percent disability rating currently assigned.  

Disability evaluations are determined by the application of the Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can practicably be determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual disorders in civil occupations.  38 U.S.C. § 1155; 38 C.F.R. §§ 3.321 (a), 4.1.  

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, length of remissions, and the Veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126 (a).  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).  

The Veteran's depressive disorder has been evaluated under 38 C.F.R. § 4.130, Diagnostic Code 9434.  Under these criteria, a 30 percent rating is warranted where the psychiatric condition produces occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  

A 50 percent rating is warranted where the psychiatric condition produces occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is warranted where the psychiatric condition produces occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  

A 100 percent rating is warranted where the psychiatric condition results in total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126 (a).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  The rating agency shall also consider the extent of social impairment, but not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126 (b).  

For purposes of considering the evidence in connection with the depressive disorder, the Board notes that the Global Assessment of Functioning (GAF) scale is a scale from 0 to 100, reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health illness."  Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed. 1994) ("DSM-IV") (100 representing superior functioning in a wide range of activities and no psychiatric symptoms).  See also 38 C.F.R. §§ 4.125, 4.126, 4.130.  

In this regard, the Board acknowledges that effective August 4, 2014, VA amended the regulations regarding the evaluation of mental disorders by removing outdated references to "DSM-IV," AMERICAN PSYCHIATRIC ASSOCIATION: DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th Edition (1994).  The amendments replace those references with references to the recently updated "DSM-5," and examinations conducted pursuant to the DSM-5 do not include GAF scores.  

A GAF score of 31-40 indicates some impairment in reality testing or communications or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood.  A GAF of 41-50 denotes serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning.  A GAF of 51-60 denotes moderate symptoms (e.g. flat affect, circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers).  A GAF of 61-70 denotes some mild symptoms (e.g. depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g. occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  

The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has emphasized that the list of symptoms under a given rating is a non-exhaustive list, as indicated by the words "such as" that precede each list of symptoms.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 115 (Fed. Cir. 2013).  In Vazquez-Claudio, the Federal Circuit held that a veteran may only qualify for a given disability rating under 38 C.F.R. § 4.130 by demonstrating the particular symptoms associated with that percentage or others of similar severity, frequency, and duration.  Id. at 118.  Other language in the decision indicates that the phrase "others of similar severity, frequency, and duration," can be thought of as symptoms of like kind to those listed in the regulation for a given disability rating.  Id. at 116.  

Historically, the Veteran's initial claim for service connection for depressive disorder (VA Form 21-526) was received in May 2007.   In a statement in support of claim (VA Form 21-4138), the Veteran indicated that he had been diagnosed with depression and was prescribed Prozac.  

In conjunction with his claim, the Veteran was afforded a VA examination in May 2008, the Veteran reported that he was receiving psychiatric counseling for adjustment disorder with depressed mood and anger problems; however, he denied any hospitalization for psychiatric problems or condition.  The Veteran indicated that he remained somewhat depressed despite currently taking the anti-depressant Prozac, 20 mg daily; however, he did report some improvement in his temper and some other symptoms with this therapy.  He also described increased periods of sadness with sporadic tearfulness since his retirement from service.  The Veteran also reported additional symptoms of varying memory problems, decreased concentration, irritability with occasional verbal acting out, and weekly suicidal thoughts without intent.  The Veteran indicated that he has been married for 21 years and has no children.  The Veteran reported going to church regularly and noted that he lives near his best friend whom he sees at least every two weeks.  The Veteran reported being employed full-time as a mechanic.  

On mental status examination, the Veteran was described as being neatly groomed and appropriately dressed.  Speech was normal throughout the interview.  Mood was described as depressed, but affect was normal.  There was no evidence of delusions, hallucinations, obsessive behaviors, panic attacks, or homicidal thoughts.  The Veteran indicated that he experienced suicidal thoughts several times a week, but no current intent was noted.  The examiner notes some slight decrease in recreational activities.  The pertinent diagnosis was depressive disorder, not otherwise specified; the examiner assigned a Global Assessment of Functioning score (GAF) of 50.  The examiner indicated that the Veteran's condition resulted in occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to mental disorder signs and symptoms, but with generally function satisfactorily with regards to routine behavior, self-care and conversation.  

Submitted in support of the Veteran's claim were VA progress notes dated from January 2008 to June 2010, which show that the Veteran received follow up evaluation and treatment for his psychiatric disorder, including medication and therapy.  On the occasion of a mental health evaluation, dated in March 2009, the Veteran reported problems with intrusive thoughts, crying episodes 2 times per month, irritability, and problems with concentration.  He denied any homicidal or suicidal ideation, gestures, plan or intent.  He also denied any auditory, visual or tactile hallucinations.  On examination, the Veteran was casually dressed, well groomed, and appropriately dressed.  The Veteran was described as polite and cooperative in his interaction during the intake interview.  Speech was within normal limits.  He was depressed.  No homicidal or suicidal ideation, gestures, plan, or intent was noted.  No auditory, visual, or tactile hallucinations were reported.  Judgement and insight were fair.  The pertinent diagnosis was depressive disorder; the Veteran was assigned a GAF score of 55.  The Veteran was seen at the mental health clinic in April 2009, at which time he reported that he loses his temper.  The mental health provider noted that Veteran's appearance and grooming were good.  He was alert and oriented, cooperative and pleasant.  His mood was euthymic and his affect appropriate with good range.  Thought process was relevant and goal directed. Judgment was reported to be fair and insight was good; speech was normal.  No delusional ideations were noted.  No suicidal or homicidal ideations were noted.  The assessment was adjustment disorder with anxiety and depressed mood.  

Also submitted in support of the claim was the report of an examination conducted by a psychologist, Dr. J.A., M.A., dated in June 2010.  The Veteran reported problems with intrusive recollections, nightmares, and flashbacks.  The Veteran indicated that he attempts to avoid thoughts, feeling or conversations associated with the events or activities that might arouse memories of inservice events.  The Veteran reported some feelings of alienation form others.  On mental status examination, it was noted that the Veteran's self-presentation was alert but tense and uneasy and his attitude toward the examination was cooperative, open, frank and candid.  Attention span was normal.  Psychomotor activity was increased.  Speech pattern tended to be coherent, relevant and appropriate to the conversation.  Affect was within normal limits.  His described as mood as good.  He started feeling like killing himself about two years ago, but has made no attempts but has continued to have those feelings over the past month.  He denied any intent.  He did report agitation and psychomotor pressure four to five times a month.  The Veteran reported having obsessive thoughts and compulsive traits.  He denied any paranoid ideas or hallucinations and denied reading or thought insertion.  Interpersonal relationships were characterized by a somewhat critical, rigid, obsessive quality, but with high standards for himself and others.  He was well oriented.  Memory was generally intact for recent, intermediate and remote events.  The pertinent diagnoses were PTSD and major depressive disorder, recurrent, moderate; the examiner assigned a GAF score of 45.  The examiner indicated that the VA examination diagnosed depressive disorder with a GAF score of 50 that might have been true at one point, but certainly not now.  He noted that the Veteran's conditions have gotten much worse over the past few months.  He stated that it is abundantly clear that the Veteran has PTSD as well as the service-connected depression.   

The Veteran was afforded another VA examination in September 2010.  It was noted that the Veteran has been seen for medication management by VAMC on three occasions since the last examination.  The Veteran indicated that the medication seemed to help; he experienced decreased intensity of depress mood and noted that his sleep has improved.  The Veteran indicated that he experiences depressed mood once every two to three weeks, and the depression lasts one to three days.  He also reported having suicidal ideations several times since the last examination but denied any plan or intent.  He had difficulty concentrating in the past, but that issue has resolved.  He continued to have a "good" relationship with his wife of 23 years.  He did report that the depressed mood has resulted in some strain in their relationship.  He has one step-son; he's a handful but they get along pretty well.  He has one close friend with whom he fishes.  His social functioning is adequate.  On examination, he was described as clean, neatly groomed and appropriately dressed.  Speech and psychomotor activity were unremarkable.  Affect was appropriate, mood was good.  Attention was intact.  He was fully oriented.  Thought process was unremarkable.  No delusions were noted.  He did not report any obsessive or ritualistic behavior, any panic attacks, suicidal or homicidal thoughts.  He reported mild impairment of short-term memory.  The pertinent diagnosis was depressive disorder NOS; he was assigned a GAF score of 60.  He was currently employed.  His disability resulted in moderate symptoms and mild impairment of social functioning; no significant impairment of occupational functioning.  There was no evidence of total occupational impairment; the Veteran was employable from a mental health perspective.  

VA progress notes dated September 2010 to September 2013 reflect that the Veteran was seen for follow up evaluation for his psychiatric disorder.  In September 2011, it was noted that the Veteran was doing relatively well.  Sleep was improved.  He was not acutely depressed or anxious.  The Veteran mentioned that he sometimes got too angry and takes him a long time to calm down; he does not harm anybody.  He denied any suicidal or homicidal ideations.  No paranoia or delusions were noted.  The Veteran was alert and oriented to all spheres.  Memory and cognition were intact.  The assessment was depression, NOS.  A mental health note, dated in September 2013, indicates that the Veteran reported feeling depressed off and on; he could not identify the trigger for his depression.  He stated that the medications helped but not enough.  He denied having suicidal or homicidal ideations or intent.  He also denied having any hallucinations.  On mental status examination, he was cooperative with fair hygiene; he was dressed appropriately, relaxed and kept good eye contact throughout the session.  Speech was normal and goal directed.  Mood was euthymic and affect was congruent to mood.  No looseness of association, flight of ideas or reference was noted.  He denied any suicidal or homicidal ideations, intent or plan.  Delusions were no elicited.  No paranoia was noted.  Insight and judgment was fair.  Impulse control was fair.  The diagnosis was depression NOS.  

Submitted in support of the claim was another medical statement from Dr. J.A., dated in September 2016, at which time it was noted that since seen in 2010, the Veteran had been seeing a psychiatrist at the Louisville, KY VA for medication.  The Veteran related that he was currently diagnosed with depression and maybe PTSD; he has not been treated for alcohol or drug abuse.  The Veteran indicated that he continued to be married for the past 29 years; he described his wife as laid back.  He stated that they continue to have a good marriage and live in a house that they own.  The Veteran indicated that he was employed until March 2016; he left that job because of his nerves.  On mental status examination, it was noted that Veteran's self-presentation was slowed, dull and vague; his attitude toward the examination was taciturn.  Concentration was poor.  Attention span was fair.  Psychomotor activity was slowed.  Speech tended to be coherent, but hesitant and uncertain.  His affect was somewhat diminished.  He reported being depressed, with temper problems.  The Veteran reported past suicidal ideations, most recently 2 months ago; he denied any intent or plan.  The Veteran reported agitation 2 or 3 times a week, but he denied any free floating anxiety or panic attacks.  The Veteran reported anger problems and irritability, but denied any history of assault.  He reported obsessive thoughts, but denied any ritual compulsions.  He denied any paranoid ideas, hallucinations or illusions.  Insight and judgment is fair.  He was fully oriented.  Memory was intact.  The pertinent diagnosis was major depressive disorder, recurrent, moderate.  The examiner stated that the Veteran showed deficiencies due to depression with reduced reliability and productivity including flattened affect, disturbances in motivation and mood, difficulty in establishing and maintaining effective work and social relationships, intermittent suicidal ideation, irritability and obsessive thinking.  The examiner stated that the DSM-V does not contain GAF impairment rating scores, but utilizing the world health organization system his rating would be moderate to severe to correspond to an earlier GAF of 55.  Prognosis was reported as fair as his condition continues despite treatment.  

The Veteran was afforded a DBQ examination for mental disorders in January 2017.  The Veteran's numerous physical health problems including pain, and the practical effects of these on his life, are major causal factors in his current depression.  Today he was administered the MMPI-2-RF; however, he responded with a considerably larger than average number of infrequent responses which the examiner explained suggests over-reporting (F = 115) of psychiatric symptoms, and so the test profile was not useful in diagnostic clarification.  On mental status examination, it was noted that the Veteran was casually dressed and well-groomed.  He was ostensibly cooperative.  Speech was normal rate and volume.  His affect was normal.  He stated that his mood has been depressed over the past several months; however, he said his mood was "good, very good today."  He was fully oriented.  Following an examination, the examiner reported a diagnosis of adjustment disorder with depression and loss of temper; he was assigned a GAF score of 65.  Attention and concentration were adequate.  Thought process was goal directed.  No homicidal or suicidal ideation was noted.  Impulse control was fair.  The examiner noted that the Veteran's depressive disorder resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  

In November 2017, the Veteran's file was referred to the examiner who conducted the January 2017 examination for an opinion.  She indicated that she reviewed the electronic records, including the records from Dr. J.A.  The examiner stated that her earlier diagnosis of adjustment disorder with depressed mood stands.  The examiner stated that it is not uncommon for different mental health clinicians to reach different diagnostic conclusions or impressions about an individual.  She noted that subjective clinical judgment is involved in the determination of clinical diagnoses; she explained that Veterans often report different symptoms as well as different symptom severity levels at different times.  The examiner explained that the C&P interview process (at least as practiced in the Louisville VA C & P department) is comprehensive in nature as is reflected by the templates and length of C&P interviews, all designed to assure a thorough examination.  In addition, the process is purely for evaluation as opposed to a care provider's emphasis and concern with rapport-building and treatment, and so the end result can be different.  The examiner stated that the January 2017 examination was based on careful and extensive review of the psychological history of record for the Veteran, including his STRs, a 2.25 hour clinical interview, and the results of standardized psychological testing.  

The examiner stated that she did not find in the 2016 report evidence that he reviewed STRs or administered standardized psychological testing in order to support his conclusions regarding the Veteran's diagnosis and level of functional impairment.  The examiner noted that an MMPI-2-RF was administered in order to help clarify diagnosis, however, the level of psychopathology that the Veteran reported on the MMPI-2-RF was infrequent even in persons with genuine, severe psychopathology who report credible symptoms.  In light of the Veteran's presentation, his occupational history, and review of the record, the examiner stated that is certainly not the case for the Veteran, i.e., he was quite occupationally productive for decades, until problems with physical health became more prominent.  The examiner indicated that the Veteran's adjustment disorder occasionally diminished work efficiency, especially in high stress situations.  

After review of the lay and medical evidence of record, the Board concludes that the weight of the evidence is against finding that the depressive disorder disability picture more closely approximates occupational and social impairment with reduced reliability and productivity due to psychiatric symptoms so that the criteria for a rating of 50 percent rating under Diagnostic Code 9434 are met for any period.  Throughout the rating period, the Veteran's depressive disorder was manifested by symptoms of depressed mood, anxiety, irritability, mild concentration problems, anger, and chronic sleep impairment, which are psychiatric symptoms specifically contemplated in the 30 percent schedular rating criteria at 38 C.F.R. § 4.130.  

As was indicated earlier, the Veteran is currently assigned a 30 percent rating for his depressive disorder.  After considering the evidence of record under the laws and regulations as set forth above, the Board finds that a rating in excess of 30 percent is not warranted for his depressive disorder.  In particular, his symptoms throughout the appeal period have been manifested chiefly by sleep impairment related to his physical conditions, and in particular his service-connected obstructive sleep apnea.  He has also suffered from depressed mood, anxiety, irritability, mild concentration problems, anger issues, transient suicidal thoughts and disturbances in motivation and mood.  As opined by the May 2008, September 2010 and January 2017 VA examiners, these symptoms have resulted in occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to mental disorder signs and symptoms, but with generally function satisfactorily with regards to routine behavior, self-care and conversation.  

The evidence does not show an overall disability picture with symptoms of the severity, duration, and frequency contemplated by the 50 or higher criteria.  There is no evidence suggesting he has symptoms of a severity similar to the impaired judgment, memory, and thinking laid out in the 50 percent criteria.  He was consistently seen with appropriate affect and mood, intact memory, normal and logical thought, and intact judgment and insight.  

In denying a higher rating than 30 percent for the Veteran's service-connected depressive disorder, the Board acknowledges that the Veteran has reported occasional suicidal thoughts.  Importantly, in his various treatment records and VA examination reports throughout the appeal period, he has consistently denied having any suicidal or homicidal ideation.  Highly significant is that the evidence does not show that any suicidal thoughts he has had have resulted in social or occupational impairment.  Therefore, the Board cannot find that a higher rating is warranted based on these reports of transient suicidal thoughts.  Similarly, to the extent that the Veteran suffers from disturbances in motivation and mood, which is a symptom listed as an example for the next higher rating of 50 percent under the General Rating Formula for Mental Disorders, it is noted that the April 2014 VA examiner did not find that this symptom to be productive of occupational and social impairment with reduced reliability and productivity.  

The Board acknowledges the June 2010 and September 2016 private medical opinions provided by Dr. J.A. in which he indicated that the Veteran showed deficiencies due to depression with reduced reliability and productivity including flattened affect, disturbances in motivation and mood, difficulty in establishing and maintaining effective work and social relationships, intermittent suicidal ideation, irritability and obsessive thinking.  No VA examiner has come to such a conclusion.  Indeed, as indicated above, the totality of the evidence does not depict severe impairment.  In addition, there is no indication that Dr. J.A. reviewed the Veteran's claims folder in reaching his conclusions or had any documented history of the Veteran's disability to consider.  Moreover, the Veteran's activities outside of the context of these examinations are more in line with the picture presented by the VA examiners than that presented by Dr. Atkinson.  The Board therefore finds the VA examinations in May 2008, September 2010, and January 2017 more probative.  

The Board further acknowledges that throughout the appeal period, the Veteran has been assigned GAF scores ranging from 45-65, which is consistent with mild to serious impairment in social and occupational functioning.  See American Psychiatric Association Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) 46-47 (4th ed. 1994).  However, the Board notes also that the record shows that, despite the Veteran's depressive disorder, he is able to maintain positive relationships as he has remained married to his wife for the past 29 years; he described his wife as laid back and stated that they continue to have a good marriage and live in a house that they own.  The Veteran has reported that he has one step-son who's a handful but they get along pretty well.  He also has one close friend with whom he fishes.  Therefore, it is the opinion of the Board that the record, as a whole, does not show that the Veteran's depressive disorder has resulted in occupational and social impairment with reduced reliability and productivity, so as to warrant the next higher rating of 50 percent.  

The Board has also considered the statements of the Veteran regarding the severity of his depressive disorder, and acknowledges that he is competent to report the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C. § 1154 (a); 38 C.F.R. § 3.159 (a) (2); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Ultimately, however, the opinions and observations of the Veteran do not meet the burden for a higher rating imposed by the rating criteria under 38 C.F.R. § 4.130 with respect to determining the severity of the Veteran's service-connected depressive disorder.  

The Board has considered whether staged ratings are appropriate.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (holding that at the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged ratings").  The Board finds that the Veteran's depressive disorder symptoms have been consistent with the 30 percent rating currently assigned for the entire relevant time period here on appeal.  As was previously noted, the Veteran's depressive disorder symptoms have been consistent in frequency and severity throughout the appeal period, and the record does not indicate any significant increase or decrease in such symptoms during the appeal period.  Accordingly, staged ratings are not warranted and the 30 percent rating that is now assigned for the entire period here on appeal is appropriate.  

In short, although the Veteran's depressive disorder is productive of occupational and social impairment consistent with a 30 percent rating, the criteria for a higher 50 percent rating have not been shown.

Finally, the Board has also considered whether referral for an extraschedular rating is appropriate.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. 38 C.F.R. § 3.321 (b).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  

As discussed in detail above, the Veteran's depressive disorder primarily involves symptoms of depressed mood, sleep impairment, and disturbances in mood and motivation.  Diagnostic Code 9434 contemplates these symptoms.  Further, 38 C.F.R. § 4.130  presents examples of symptoms, and in considering the Veteran's claim, the Board has considered all of his symptoms, not just those listed in the rating criteria, as well as his overall level of impairment.  See Mauerhan, 16 Vet. App. at 442.  Hence, the rating criteria reasonably describe the Veteran's disability as they provide a suggested list of symptoms but include all psychiatric symptoms that contribute to the Veteran's level of impairment.  In summary, there is no indication in the record that the average industrial impairment from depressive disorder would be in excess of that contemplated by the rating provided by Diagnostic Code 9434.  The Veteran's disability picture is not shown to be exceptional or unusual.  

In summary, the preponderance of the evidence is against a finding that the Veteran is entitled to disability rating higher than 30 percent for his service-connected depressive disorder for any portion of the appeal period.  38 U.S.C. § 5107; 38 C.F.R. § 4.3.  


	(CONTINUED ON NEXT PAGE)






ORDER

An initial rating in excess of 30 percent for depressive disorder is denied.  



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


